DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/21/2022 has been entered.  Claim(s) 1 and 18 have been amended. Claim(s) 19-30 have been cancelled. New claim(s) 31-33 have been added.  Accordingly, claim(s) 1-18 and 31-33 are currently pending in the application.  

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 1 are moot as they rely upon amended claim limitations. The rejection of claim(s) 1 as amended may be found below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8, 10-12, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106926444A - of record). 
Regarding claims 1-2 and 31-33, Wang teaches that nozzle 3 (printing head comprising a nozzle) is arranged at the lower section of molten bath cylinder 1 (feed channel connected to the printing head) (material supply system, collectively) (Figs. 1-3, translation page 4). Figures 1-3 show that nozzle 3 comprises a tapered inner surface and an extrusion 6 (extrusion port). 
Wang teaches a lopper 4 (control switch comprising a sealing needle) (Figs 1-3; translation page 4). The bottom of second vertical section 10 of looper 4 is a prong shape (tapered end) (Fig 3; translation page 4).  Wang further teaches lopper 4 moving up and down to block extrusion 6 (operable in an open position and a closed position; wherein the tapered end of the sealing needle engages the tapered inner surface of the nozzle; operable in an open position between a maximum open position and a closed position) and extending through a portion of the molten bath cylinder 1 (feed channel) (Figs 1-3; translation pages 4-5). 
Figure 3 shows that the tapered inner surface of the nozzle 3 has a first taper angle and the pronged end of the section 10 of lopper 5 has a second taper angle. Figure 3 further shows that the second taper angle is the same or smaller than the first taper angle.
Although Wang does not specify wherein the sealing needle extending straight through a feed channel, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the looper taught by Wang extends straight through a feed channel, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitations “to melt and pressurize the material to convert the material into a melted material” and “to dispense the melted material” are a recitation of intended use of the claimed material supply system. Wang teaches that teaches molten bath cylinder can melt and squeeze/pressurize the material and the nozzle can dispense the material (Translation page 4). 
The limitations “wherein the tapered end of the sealing needle pierces the melted material in the printing head to make the melted material to flow up,” “to inhibit flow of the melted material through the nozzle when the sealing needle switches to the closed position,” and “wherein an open distance of the sealing needle in the open position modulates an amount or a speed of melted material extruded from the nozzle” are a recitation of intended use of the claimed sealing needle. Wang teaches that teaches lopper 4 can inhibit material flow through the nozzle when in a closed position (Translation page 4-5).
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “wherein a first temperature of the melted material within the feed channel is lower than a second temperature of the melted material in the printing head” and “wherein flow of the melted material from the feed channel through the extrusion port is initiated when the sealing needle switches from the closed position to the open position,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 3, as applied to claim 1, Wang further teaches an aluminum alloy heat block 2 (one or more heaters) is sheathed on molten bath cylinder 1 and the aluminum alloy heat block 2 and nozzle 3 (nozzle) are coaxially disposed (Figs 1-3; translation page 4).
Regarding claims 4-5, as applied to claim 1, Wang teaches wherein the tapered end of the lower section 10 of looper 4 (sealing needle) comprises a pointed tip (Fig 3).
Although Wang does not specify wherein the tapered end of the sealing needle comprise a frustoconical tip, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the lower section 10 of looper 4 is a frustoconical tip, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).	
Regarding claim 6, as applied to claim 1, Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, the viscosity of the material does not impart patentability to the instant claim.
Regarding claims 7-8, as applied to claim 1, Wang teaches that an electromagnet 13 and spring 12 (actuator; mechanical actuator) are connected to looper 4 (sealing needle) and provide an electromagnetic switch to lift and lower looper 4 (Translation page 5).
Regarding claims 10-12, as applied to claim 1, the object modeling that need to be printed by the three-dimensional software (computer readable memory comprising instructions) of computer (computer system; one or more processors are inherent to a computer) (Translation page 5). The nozzle is under control of the computer (computer system) according to the layering section of part information and successively piles up to form three-dimensional components (Translation, page 2). The computer code causes looper 4 to rise and fall (Translation, page 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106926444A - of record), as applied to claim 1, and in further view of Lewicki (US 2017/0015061 - of record).
Regarding claim 9, as applied to claim 1, Wang does not specify wherein the tapered end of the sealing needle or the tapered inner surface of the nozzle comprises a flexible pad or liner.
However, in the same field of endeavor, additive manufacturing nozzles, Lewicki teaches that the construction of the nozzle 108 can be coated internally with a low surface energy, non-reactive polymer layer such as PTFE ([0040]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the tapered inner surface of the nozzle taught by Wang by providing a internal coat of PTFE as taught by Lewicki in order to provide a low surface energy, non-reactive polymer layer within the nozzle ([0040]).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN106926444A - of record).
Regarding claims 13 and 18, although Wang does not specify a plurality of devices as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the nozzle and molten bath cylinder (collectively, material supply system) and lopper taught by Wang, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). 
Regarding claims 15-17, as applied to claim 13, the object modeling that need to be printed by the three-dimensional software (computer readable memory comprising instructions) of computer (computer system; one or more processors are inherent to a computer) (Translation page 5). The nozzle is under control of the computer (computer system) according to the layering section of part information and successively piles up to form three-dimensional components (Translation, page 2). The computer code causes looper 4 to rise and fall (Translation, page 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743